 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   United States of America,                              No. 2:19-CR-0030 KJM
12                             Plaintiff,                   ORDER
13           v.
14
     Jeffery Parsons,
15
                               Defendant.
16

17          Defendant Jeffery Parsons moves for a reduction of his sentence under 18 U.S.C.

18   § 3582(c)(1)(A). He argues his health conditions and the harshness of his conditions of

19   imprisonment are “extraordinary and compelling reasons” to grant his request. The motion was

20   submitted without a hearing and is denied.

21   I.     BACKGROUND

22          Mr. Parsons pled guilty and was convicted of conspiracy to pay and receive illegal

23   gratuities (count 1) and sell property belonging to the United States (count 2), in violation of 18

24   U.S.C. § 371. See Plea Agreement, ECF No. 13. On September 10, 2020, this court sentenced

25   him to 12 months and one day on each count, to be served concurrently for a total term of 12

26   months and one day in prison. See generally Judgment & Commitment, ECF No. 52; Sentencing

27   Hr’g Mins., ECF No. 53. The court recommended defendant be incarcerated in a “Montana



                                                      1
 1   facility1 that can facilitate family visitation and take account of the defendant’s health risks related

 2   to [his Body Mass Index or] BMI.” Judgment & Commitment at 2.

 3          When Mr. Parsons self-surrendered, the Federal Bureau of Prisons (BOP) designated him

 4   to the Federal Correctional Institution (FCI) Herlong in California and placed him in the Special

 5   Housing Unit (SHU) upon his arrival there on October 26, 2020. Mot. at 3, ECF No. 60; Opp’n

 6   at 11, ECF No. 62 (conceding Parsons spent approximately four months in the SHU at FCI

 7   Herlong, because BOP personnel deemed him a risk given that locked facility’s proximity to

 8   Sierra Army Depot in Herlong, where defendant committed his crime). Mr. Parsons was then

 9   transferred from FCI Herlong to the Nevada Southern Detention Center in Pahrump, Nevada

10   (NSDC). See Opp’n at 4. After two months in Pahrump, the government confirms Mr. Parsons

11   was transferred once again, from NSDC to the Federal Detention Center (FDC) Sea-Tac in

12   Seattle, Washington. See generally Gov’t Reply to Order, ECF No. 70. Mr. Parsons’ projected

13   release date is September 1, 2021. See Pub. Info. Inmate Data at 2, ECF No. 70-1. As of this

14   writing he has completed approximately 57 percent of his incarceration sentence. Id.

15          Mr. Parsons has provided copies of his medical records, which reflect his BMI is 33.25, as

16   well as his high blood pressure and obstructive sleep apnea. Med. Records (March 30, 2021) at

17   3–4, ECF No. 68 (sealed). While BOP Health Services did not regularly monitor his high blood

18   pressure when he was housed at FCI Herlong or at NSDC, he is now receiving the correct dosage

19   of blood pressure medication at FDC Sea-Tac. Def. Second Reply at 1, ECF No. 75. He can now

20   also use his Continuous Positive Airway Pressure (CPAP) machine to treat his sleep apnea as

21   recommended by his primary care physician. Id.

22          Mr. Parsons moves to reduce his custodial sentence to time served under 18 U.S.C.

23   § 3582(c). See generally Mot. Given Mr. Parsons’ multiple transfers while the motion has been

24   pending, the court sought supplemental briefing from the parties. Order, ECF No. 69; Gov’t


            1
               While the court’s recommendation is only that, this case demonstrates the completely
     non-binding nature of the recommendation, which noted Mr. Parsons’ health issues. In a prior
     era, the BOP let a sentencing judge know by courtesy letter when it was not able to follow the
     judge’s recommendation, a practice that appears to have been abandoned during this judge’s time
     on the bench.

                                                       2
 1   Resp., ECF No. 70; Def. Status Report, ECF No. 71. In one of his supplemental filings, Mr.

 2   Parsons argues the harsh conditions of confinement in the SHU during his time at FCI Herlong

 3   are an unconscionable consequence of the pandemic and of BOP’s “botched handling of it.” Def.

 4   Second Reply at 3. The matter is fully briefed, and the court has submitted it without hearing.

 5   See Minute Order, ECF No. 72.

 6   II.    LEGAL STANDARD

 7           The district court that imposed a custodial sentence can modify the term of imprisonment
 8   under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. The defendant must
 9   first exhaust administrative remedies. Id. § 3582(c)(1)(A). If a defendant has exhausted
10   administrative remedies, the analysis is twofold. First, the court must find “extraordinary and
11   compelling reasons warrant” the requested reduction. Id. § 3582(c)(1)(A)(i). Second, the court

12   must consider the same factors that were applicable at the original sentencing, enumerated in

13   18 U.S.C. § 3553(a), to the extent they remain applicable. See id. § 3582(c)(1)(A).

14          Section 3582 further requires a reduction to be “consistent with applicable policy

15   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A). In 2006, the Sentencing

16   Commission issued a policy statement addressing what qualifies as “extraordinary and

17   compelling reasons” to release a defendant from BOP custody. See U.S.S.G. § 1B1.13 (last

18   amended November 1, 2018). The Ninth Circuit recently has clarified: “[t]he Sentencing

19   Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for

20   § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” United States v. Aruda,

21   No. 20-10245, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021). Thus, the court here adheres to

22   its prior practice of considering the Sentencing Commission’s policy statement as guidance,

23   recognizing that applying the policy statement is not required.

24          Although the Ninth Circuit has not decided which party “bears the burden in the context

25   of a motion for compassionate release brought pursuant to § 3582(c) as amended by the [First

26   Step Act], district courts to have done so agree that the burden remains with the defendant.”

27   United States v. Becerra, No. 18-0080, 2021 WL 535432, at *3 (E.D. Cal. Feb. 12, 2021).



                                                     3
 1   III.    ANALYSIS
 2           A.        Exhaustion

 3           As evidenced by correspondence attached to Mr. Parsons’ motion, he submitted a request
 4   for reduction in sentence well over 30 days ago, on November 23, 2020. See Req. to Warden at
 5   1, ECF No. 60-2. Four days later the Warden responded denying his request. See id., Warden’s
 6   Resp. at 1, ECF No. 60-3. The government does not dispute the exhaustion requirement has been
 7   satisfied. Opp’n at 5. Accordingly, the court finds the exhaustion requirement is met here and
 8   proceeds to consider the merits of the motion below.

 9           B.        Extraordinary and Compelling Reasons

10           Many federal district courts, including this court, have held that defendants can

11   demonstrate “extraordinary and compelling reasons” for compassionate release under

12   § 3582(c)(1)(A)(i) if they show (1) their health conditions put them at an increased risk of severe

13   COVID-19 and (2) they are at risk of infection because their facility is currently suffering from a

14   COVID-19 outbreak or is at risk of an outbreak, for example because it is a congregate living

15   facility in which inmates and staff cannot consistently maintain safe physical distances. See, e.g.,

16   United States v. Terraciano, 492 F. Supp. 3d 1082, 1085 (E.D. Cal. 2020) (collecting cases).

17           First, district courts including this one have found comorbidities including obesity and

18   hypertension constitute medical conditions that increase the risk of severe illness from

19   COVID-19, warranting compassionate release. United States v. Fernandez, No. 2:16-CR-00115,

20   2020 WL 5909490, at *5 (E.D. Cal. Oct. 6, 2020). Here, it is undisputed defendant suffers from

21   these two comorbidities. Med. Charts at 1–7, ECF No. 66 (under seal); see generally BOP Health

22   Services Med. Encounter Notes, ECF No. 68-1 (under seal). In this respect, his health conditions

23   increase his risk of severe illness in the face of COVID-19. See, e.g., United States v.

24   Richardson, No. 17-00048, 2020 U.S. Dist. LEXIS 108043, at *8 (E.D. Cal. June 19, 2020)

25   (“obesity alone” and “hypertension alone” placed defendant “at higher risk of COVID-19

26   complications”). The court finds Mr. Parsons combination of health conditions weighs in favor

27   of his release.

28   /////

                                                      4
 1          Second, as of April 21, 2021, the BOP reported 1 confirmed case among inmates at Sea-

 2   Tac. See Gov’t Resp. to Status Report at 3, ECF No. 73. As of the date of this order FDC Sea-

 3   Tac, where Mr. Parsons is currently housed, reports 0 inmates and 1 staff test positive for

 4   COVID-19.2 Additionally, 221 inmates and 45 staff are listed as recovered. Id. Judicially

 5   noticeable information shows FDC Sea-Tac has provided COVID-19 vaccinations to 99 staff and

 6   286 inmates.3 The low rates of those infected by COVID at FDC Sea-Tac and the vaccination

 7   information indicate a lowered risk of infection for Mr. Parsons. This factor weighs against

 8   granting his motion.

 9          Additionally, it appears FDC Sea-Tac has shown itself capable and willing to treat Mr.

10   Parsons’ medical conditions by providing him with further evaluation and treatment. See

11   generally Med. Records, ECF No. 77 (documenting treatment for hypertension and sleep apnea);

12   see also U.S.S.G. § 1B1.13 (ability to care for oneself is a significant consideration when

13   determining appropriateness of sentence modification); United States v. Fernandez, No. 2:16-

14   00115, 2020 WL 5909490, at *7 (E.D. Cal. Oct. 6, 2020) (totality of record includes defendant’s

15   ability to engage in self-care to protect himself against contracting COVID-19, as prescribed by

16   reputable public health authorities). The court finds Mr. Parsons is likely now able to protect

17   himself from contracting COVID-19 while still incarcerated by following CDC guidelines. This

18   factor also weighs against granting his motion.

19          Finally, Mr. Parsons’ “goal” with this motion is to “extract” himself from the “harsh”

20   conditions of his confinement in the SHU: “lack of programming, sunlight, fresh air, family

21   visits, and work . . .” See Mot. at 2; Def. Second Reply at 3. The government argues that given

22   Mr. Parsons’ transfer to the Sea-Tac facility, his alleged reasons for compassionate release are

23   now moot. See Opp’n at 12. Although Mr. Parsons’ request for compassionate release is not

24   technically moot as a legal matter, his proffered reason for compassionate release is undercut by

25   his transfer to FDC Sea-Tac, where the conditions are substantially different and better than the

26   ones he faced while confined in the SHU at FCI Herlong. Cf. United States v. Ogden,

            2
                https://www.bop.gov/coronavirus/ (accessed May 18, 2021).
            3
                Id. (accessed May 18, 2021).

                                                       5
 1   No. 2:07-CR-900, 2020 WL 4015730, at *3 (D. Utah July 16, 2020) (finding defendant’s request

 2   for sentence reduction moot because reasons offered were addressed and “no extraordinary or

 3   compelling reasons remain[ed] to justify releasing”). Here, Mr. Parsons’ reasons offered for

 4   compassionate release have been addressed and no extraordinary or compelling reasons remain to

 5   justify releasing him from the remaining time of his sentence. To the extent Mr. Parsons wishes

 6   to challenge his conditions of confinement in the SHU, such a claim is not properly brought in a

 7   motion for compassionate release, even if it may support a Bivens4 action. See Demille v.

 8   Jenkins, No. 20-04559, 2020 WL 5944424, at *2 (N.D. Cal. Oct. 7, 2020) (ordering same). The

 9   court denies defendant’s motion.

10   IV.    CONCLUSION

11          For the foregoing reasons, defendant’s motion for compassionate release is denied.

12          This order resolves ECF No. 60.

13          IT IS SO ORDERED.

14   DATED: May 19, 2021.




            4
                Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).

                                                    6
